UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: November 13, 2007 (Date of earliest event reported) TRACK DATA CORPORATION (Exact Name of Registrant as specified in its Charter) Delaware 0-24634 22-3181095 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification incorporation or organization) Number) 95 Rockwell Place, Brooklyn, New York 11217 (Address of Principal Executive Offices) (Zip Code) (718) 522-7373 (Registrant's telephone number including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (14 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The following information is furnished pursuant to Item 2.02, “Results of Operations and Financial Condition.” On November 13, 2007, Track Data Corporation issued a press release announcing its results of operations for the three and nine months ended September 30, 2007. A copy of the press release is attached hereto as Exhibit 99.1 to this report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 13, 2007 By /s/ Martin Kaye Martin Kaye CEO, CFO INDEX TO EXHIBITS Exhibit No. Description 99.1 Press Release of Track Data Corporation dated November 13, 2007 reporting third quarter 2007 financial results.
